Digitally signed by
                                                                             Reporter of Decisions
                                                                             Reason: I attest to the
                             Illinois Official Reports                       accuracy and
                                                                             integrity of this
                                                                             document
                                    Appellate Court                          Date: 2017.10.19
                                                                             14:16:44 -05'00'




             Baumrucker v. Express Cab Dispatch, Inc., 2017 IL App (1st) 161278



Appellate Court         MARGARET BAUMRUCKER, Plaintiff-Appellee, v. EXPRESS
Caption                 CAB DISPATCH, INC., d/b/a Express Cab Company, EXPRESS
                        CAB COMPANY, INC., d/b/a Express Cab Company, and LUIS
                        LEAL, Defendants-Appellants.



District & No.          First District, Second Division
                        Docket No. 1-16-1278



Filed                   July 18, 2017



Decision Under          Appeal from the Circuit Court of Cook County, No. 12-L-6839; the
Review                  Hon. Michael R. Panter, Judge, presiding.



Judgment                Affirmed.


Counsel on              Rostyslaw J. Smyk and Daniel L. Polsby, of Ruberry, Stalmack &
Appeal                  Garvey, LLC, of Chicago, for appellants.

                        Michael T. Reagan, of Law Offices of Michael T. Reagan, of Ottawa,
                        and Joseph P. Shannon and Patrick D. Cummings, of Shannon Law
                        Group, of Woodbridge, for appellee.
     Panel                     PRESIDING JUSTICE HYMAN delivered the judgment of the court,
                               with opinion.
                               Justices Neville and Mason concurred in the judgment and opinion.


                                                OPINION

¶1          Three weeks after Express Cab Dispatch, Inc., and Express Cab Company, Inc.
       (collectively, Express Cab), leased Luis Leal a taxi cab, he hit a pedestrian, Margaret
       Baumrucker, while she was walking to her job at MacNeal Hospital in Berwyn. Although Leal
       was driving at a slow speed, he knocked Baumrucker to the ground, injuring her left shoulder.
       Baumrucker has had years of physical therapy, and according to her physician, the shoulder
       injury is permanent and will likely cause her pain and restrict some activities for the rest of her
       life.
¶2          Baumrucker sued Express Cab alleging negligence and willful and wanton entrustment of
       the cab to Leal. She sued Leal for negligence. Baumrucker argued that Express Cab acted
       recklessly by failing to check Leal’s driving record, which would have shown that while living
       out of state, he had been convicted of driving while intoxicated in 2000 and ticketed for
       speeding more than 85 miles per hour in 2010. Express Cab conceded Leal was negligent and
       Baumrucker was injured but contested the extent of her injuries and the allegations that they
       acted willfully and wantonly by entrusting the cab to Leal.
¶3          After trial, a jury returned a verdict for Baumrucker and awarded her $897,740.81, which
       included $397,740.81 in compensatory damages and $500,000 in punitive damages. The trial
       court denied defendants’ motion for a judgment notwithstanding the verdict (n.o.v.) and
       motion for a new trial on damages. Defendants contend (i) the evidence did not support the
       jury’s verdict on the willful and wanton entrustment claim, (ii) Leal’s driving record should not
       have been admitted into evidence, (iii) the trial court abused its discretion in permitting
       Baumrucker to present expert witness testimony that Express Cab had a nondelegable duty to
       run a background check on prospective drivers, (iv) the trial court abused its discretion in
       instructing the jury on punitive damages, and (v) the compensatory and punitive damages
       awards were excessive.
¶4          We affirm. The jury’s verdict was not against the manifest weight of the evidence, the trial
       court’s evidentiary rulings and jury instruction were not an abuse of discretion, and the
       damages were reasonable and not excessive.

¶5                                            BACKGROUND
¶6          On October 17, 2011, at about 3 p.m., Margaret Baumrucker was walking to MacNeal
       Hospital in Berwyn, where she worked as a psychiatric nurse. Baumrucker, who was 60 years
       old, was crossing the street at the crosswalk with the right of way. Luis Leal, who was driving
       a cab he leased from Express Cab, stopped to let a passenger out and suddenly accelerated,
       hitting Baumrucker. She was knocked to the pavement, injuring her left shoulder. Baumrucker
       was treated in the MacNeal Hospital emergency room and released.
¶7          Baumrucker filed a complaint against Leal and Express Cab alleging negligence. She later
       amended her complaint to add counts against Express Cab for willful and wanton entrustment.

                                                    -2-
       Her amended complaint alleged (i) negligent operation of a motor vehicle; (ii) negligent
       entrustment of the cab to Leal; (iii) willful, reckless, and wanton entrustment of the cab to Leal;
       (iv) negligent hiring of Leal; and (v) reckless, willful, and wanton hiring of Leal. The reckless
       entrustment claims were based on Baumrucker’s allegation that Express Cab knew or should
       have known Leal posed an unreasonable risk of harm to the public because he had a 2000
       conviction for driving while intoxicated and several related offenses, including failure to pay
       fines, perform community service, attend victim impact panels, and register for DUI school,
       and a 2010 speeding conviction. (Baumrucker sought to introduce additional convictions, but
       the trial court excluded evidence of Leal’s nondriving criminal record.) The trial court denied
       defendants motion to dismiss Baumrucker’s reckless entrustment counts.
¶8          The trial court heard pretrial argument on defendants’ motion in limine, seeking to prevent
       Baumrucker from presenting Andrew Sievers as an expert witness to testify that (i) Leal was an
       unqualified and incompetent driver, (ii) Express Cab was negligent in entrusting him with a
       cab, and (iii) Express Cab was reckless in failing to screen him regarding his driving record
       and background. Defendants also sought to bar mention of Leal’s criminal convictions or
       arrests and argument that Express Cab was negligent or reckless when it entrusted the cab to
       Leal.
¶9          After a hearing, the trial court dismissed the negligent entrustment claim but allowed
       Baumrucker to proceed on the willful and wanton entrustment claim. The court also found
       Sievers could testify as to his opinion about causation and liability, Express Cab’s screening
       process, and Leal’s driving record.
¶ 10        The trial court also heard argument on Baumrucker’s motion in limine seeking to bar
       production of Leal’s chauffer’s license. Baumrucker argued defendants violated Illinois
       Supreme Court Rule 213 (eff. Jan. 1, 2007) by failing to timely comply with her multiple
       requests for the license, which defendants produced just three weeks before trial. She also
       contested the authenticity of the license, which was a poorly replicated faxed document that
       did not include Leal’s name or the date of issuance. Defendants made an oral motion to bar
       argument that Leal did not possess a chauffer’s license; they asserted Cicero does not permit
       operation of a cab without a license and they had produced Leal’s license. The trial court
       agreed that defendants’ failure to produce the chauffer’s license sooner violated Rule 213, but
       found no prejudice to Baumrucker. The trial court held the license was admissible and
       Baumrucker could challenge authenticity.
¶ 11        The case was tried before a jury. (Leal was served a summons and Express Cab filed an
       appearance on his behalf, but Leal did not appear at trial despite Baumrucker’s request under
       Illinois Supreme Court Rule 237 (eff. July 1, 2005) compelling his appearance; he also did not
       appear for three noticed depositions.) Donald Batryn, Express Cab’s fleet manager, called as
       an adverse witness, testified he was in charge of finding new drivers. Express Cab does not hire
       drivers but leases cabs for a flat fee. Express Cab does not give prospective drivers a written
       test or a road test and does not conduct a criminal background check. And while Express Cab
       provides orientation for new drivers, it does not provide either training or a training or safety
       manual.
¶ 12        Express Cab hires drivers who have a chauffer’s license issued by the town of Cicero.
       According to Batryn, Leal completed an application to lease a cab and was hired in September
       2011. On the application, which was admitted into evidence, Leal left blank the spaces asking
       for his social security number, and his prior taxicab and work experience. In the space asking

                                                    -3-
       for his prior address, he listed “ABQ, NM.” Spaces on the application indicating whether the
       applicant was interviewed and the application was acceptable were left blank. Batryn or his
       brother interviewed Leal and accepted the application, but Batryn could not recall which of
       them did.
¶ 13       Leal had no prior cab driving experience, but according to Batryn, he had a Cicero
       chauffer’s license. Batryn said to his knowledge, the Cicero police department conducts a
       written test, a road test, and a five-year criminal background check on chauffer license
       applicants. He acknowledged he had not seen proof of those tests or a copy of a background
       check.
¶ 14       Leal obtained an Illinois driver’s license on April 26, 2011, some five months before
       Express Cab hired him. Batryn testified that Leal’s driving record was the most important
       document in deciding to hire Leal, and in accordance with the company’s practice, he looked at
       Leal’s five-month Illinois driving record. He did not obtain Leal’s driving record from New
       Mexico, where Leal previously lived, or his prior work history but testified he had “done
       everything required by me.”
¶ 15       Batryn acknowledged that Leal had been convicted of driving while intoxicated in New
       Mexico and related offenses and, in September 2010, of speeding in excess of 85 miles per
       hour in Arizona. If Batryn had known about the convictions, he probably would not have
       allowed Leal to drive for the company, but Express Cab is not required to acquire applicants’
       out of state driving records. After the accident, Express Cab did not change its hiring
       procedures.
¶ 16       During Batryn’s testimony, the trial court admitted into evidence the copy of Leal’s
       purported Cicero chauffer’s license. The license was issued in 2011 but did not have a specific
       date. It did not include Leal’s name but had the number “168” on it. It also had a picture of a
       man, whom Batryn recognized as Leal. Batryn has seen hundreds of chauffer’s licenses issued
       by Cicero, and the exhibit admitted into evidence appeared to be a Cicero chauffer’s license.
¶ 17       Baumrucker presented Andrew Sievers as an expert witness to testify about the vetting
       process for commercial drivers. Before becoming a safety consultant, Sievers worked in the
       trucking industry, in various safety and risk management positions. When hiring a driver for a
       cab or other commercial vehicle, Sievers said that, at minimum, an employer should require
       applicants to complete a form listing their driving record for the previous three years and
       conduct an interview; a criminal background check; a physical exam, including vision and
       drug tests; and a road test.
¶ 18       According to Sievers, Express Cab failed to meet this minimum standard. It did not check
       Leal’s employment history, interview him, do a criminal background check, or conduct a
       physical, drug test, eye test, or road test. Sievers also said Express Cab’s failure to provide a
       safety manual, explaining rules and regulations and company policies and procedures, falls
       below reasonable standards. As for Leal’s application, it was deficient, lacking Leal’s social
       security number, employment history, taxi driving history, criminal background, or driving
       record. According to Sievers, Express Cab’s screening of Leal was “the worst I’ve ever seen in
       screening a commercial driver” and “it’s real apparent they did not care; because if they cared
       they would have done at least a little bit of a background check, and they didn’t do any.” Had
       there been safety controls in place, Sievers testified Express Cab could have easily determined
       Leal was unfit to drive a cab.


                                                   -4-
¶ 19       Over defendants’ objection, Sievers said Express Cab’s failure to perform a background
       check was willful and wanton and put the motoring public at increased unnecessary risk.
       Defense counsel moved to strike, arguing Sievers should not be permitted to give an opinion
       on an ultimate issue. The trial court overruled the objection but instructed the jurors they would
       determine whether Express Cab engaged in willful and wanton conduct.
¶ 20       On cross-examination, Sievers testified that the standards he identified were good practice
       for owners and operators of commercial vehicles and admitted they were not based on any
       federal or state laws or regulations. They were his opinion based on Chicago requirements,
       which he acknowledged were not the same as the rules that apply in Cicero, Express Cab’s
       base. He acknowledged a Cicero ordinance requires chauffer’s license applicants to pass a
       driving test and that Cicero determined if an applicant had any criminal convictions in the
       previous five years. But, he said, regardless of the rules in Cicero for obtaining a chauffer’s
       license, Express Cab had a nondelegable duty to confirm prospective drivers are fit and safe.
¶ 21       Baumrucker testified she was 60 years old at the time of the accident and a nurse for 40
       years, then working in the psychiatric department at MacNeal Hospital. Leal’s cab hit her on
       the right shoulder and hip and slammed her left shoulder to the concrete, causing pain in the
       upper part of her back, going down the spine. Immediately after the accident, Dr. Sarah
       Johnson in the MacNeal Hospital emergency room evaluated Baumrucker and sent her home
       with a sling for her left arm. Three days later, Baumrucker followed up with her primary care
       physician, Dr. Suman Gupta, who sent her for an MRI of her shoulder and prescribed a muscle
       relaxant and physical therapy. The MRI did not show a fracture.
¶ 22       Baumrucker went to physical therapy from November 2011 to April 2013 and again from
       September 2013 to March 2014. She estimated she had more than 60 physical therapy sessions,
       and since her last one, she had been exercising at home four times a week. She said the physical
       therapy helped, but she still had shoulder pain, which became exceedingly uncomfortable by
       day’s end. The pain often woke her in the middle of the night. She took ibuprofen about three
       times a week.
¶ 23       Dr. Gupta referred Baumrucker to Dr. William Sterba, an orthopedic surgeon. Dr. Sterba
       injected cortisone in her shoulder, which relieved the pain for a few days. Dr. Sterba told
       Baumrucker surgery would be a last resort. Baumrucker was reluctant to undergo
       surgery—she is diabetic, has a blood clot in her leg, and was diagnosed with Parkinson’s
       disease in 2012, and those underlying conditions increase the risk of surgery and can lead to
       slow healing.
¶ 24       At her attorney’s direction, Baumrucker saw another orthopedic surgeon, Dr. Samuel
       Chmell, in August 2012. Dr. Chmell ordered an MRI, told her she had a torn labrum, and
       recommended surgery. Baumrucker told Dr. Chmell she would prefer to continue with
       physical therapy because of the risks associated with surgery.
¶ 25       Dr. Chmell testified that Baumrucker has traumatic derangement syndrome (persistent
       pain) in the left shoulder and adhesive capsulitis (frozen shoulder). He did not operate because
       of her underlying health problems, namely, (i) diabetes, which increases the risk of infection,
       and (ii) frozen shoulder and Parkinson’s disease, which make postsurgery rehabilitation more
       difficult. Should Baumrucker decide on surgery, it will cost about $50,000 with additional
       costs for two to three months of rehabilitation. If she does not have surgery, she will likely
       need regular care and treatment for the shoulder for the rest of her life, including periodic
       physical therapy, doctor visits, and medication.

                                                   -5-
¶ 26       Dr. Chmell opined that Baumrucker’s left shoulder problem is permanent and she will
       likely suffer shoulder pain for the rest of her life and be unable or restricted from doing certain
       activities, including reaching overhead with her left shoulder and lifting and carrying things
       with the left arm. She also will likely have trouble sleeping as she will be awakened by a sharp
       pain when rolling onto her left side.
¶ 27       On cross-examination, Dr. Chmell said adhesive capsulitis is more likely to occur in
       someone with diabetes, but it would not have occurred but for the accident. Defense counsel
       impeached Dr. Chmell with his discovery deposition testimony in which he said “I think her
       adhesive capsulitis is related to her diabetes.” Because of the underlying risks, Dr. Chmell
       would not operate on Baumrucker unless she demanded it.
¶ 28       Thirteen weeks after the accident, Baumrucker returned to work; however, MacNeal
       Hospital terminated her three months later. She was earning about $1700 a week. Baumrucker
       acknowledged that due to Parkinson’s disease, she cannot work as a nurse. She said that
       because of her shoulder, she still has trouble doing certain tasks, like carrying grocery bags,
       putting dishes away, bathing, yard work, and chores around the house. She continues to do
       physical therapy and takes over-the-counter pain medication.
¶ 29       After plaintiff rested, defendants moved for a directed verdict on the willful and wanton
       entrustment counts, which the trial court denied. Defendants presented one witness, Dr.
       Edward Boone Brackett. Dr. Brackett reviewed Baumrucker’s medical records and examined
       her on August 18, 2014. He said her X-rays showed some mild osteoarthritis but no fracture or
       dislocation. He said that the X-ray taken four days after the accident showed a bone bruise that
       should heal in four to six weeks and would not require surgery.
¶ 30       In the jury instructions, the trial judge included Illinois Pattern Jury Instruction, Civil, No.
       35.01 (2011) (hereinafter, IPI Civil (2011) No. 35.01), an instruction on willful and wanton
       conduct and punitive damages. The jury returned a verdict for Baumrucker and awarded her
       $897,740.81, including $397,740.81 in compensatory damages and $500,000 in punitive
       damages. The jury specifically found that Express Cab acted willfully and wantonly in
       entrusting the cab to Leal. The trial court denied defendants’ motion for a judgment n.o.v. and
       motion for a new trial on damages.

¶ 31                                           ANALYSIS
¶ 32       Defendants contend the trial court erred in denying their motion for a directed verdict and
       their motion for a judgment n.o.v. because Baumrucker failed to present sufficient evidence to
       support a finding of willful and wanton entrustment. Specifically, they argue that under
       long-standing precedent, they were only obligated to make sure Leal had a valid Illinois
       driver’s license and a chauffer’s license before leasing him the cab. They argue that the trial
       court should not have allowed Baumrucker’s expert, Andrew Sievers, to testify that in his
       opinion Express Cab, at minimum, was obligated to perform an additional independent
       background investigation on Leal. Express Cab also asserts that Leal’s prior driving-related
       convictions—a 2000 DUI and a 2012 speeding ticket—were not sufficient to support a finding
       of willful and wanton entrustment and asks us to reverse the jury’s verdict.
¶ 33       “A directed verdict or a judgment n.o.v. is properly entered in those limited cases where
       ‘all of the evidence, when viewed in its aspect most favorable to the opponent, so
       overwhelmingly favors movant that no contrary verdict based on that evidence could ever
       stand.’ ” Maple v. Gustafson, 151 Ill. 2d 445, 453 (1992) (quoting Pedrick v. Peoria & Eastern

                                                    -6-
       R.R. Co., 37 Ill. 2d 494, 510 (1967)). “In ruling on a motion for a judgment n.o.v., a court does
       not weigh the evidence, nor is it concerned with the credibility of the witnesses; rather it may
       only consider the evidence, and any inferences therefrom, in the light most favorable to the
       party resisting the motion.” Id. “[A] judgment n.o.v. may not be granted merely because a
       verdict is against the manifest weight of the evidence.” Id. “The court has no right to enter a
       judgment n.o.v. if there is any evidence, together with reasonable inferences to be drawn
       therefrom, demonstrating a substantial factual dispute, or where the assessment of credibility
       of the witnesses or the determination regarding conflicting evidence is decisive to the
       outcome.” Id. at 454. When the trial court has erroneously denied a motion for judgment n.o.v.,
       we will reverse the verdict without remand. Lawlor v. North American Corp. of Illinois, 2012
IL 112530, ¶ 37. Although a motion for directed verdict and motion for judgment n.o.v. are
       made at different times, they raise the same questions and are governed by the same rules of
       law. Id. We review de novo the trial court’s ruling on both motions. Id.

¶ 34                                  Willful and Wanton Entrustment
¶ 35       The Illinois Supreme Court has defined willful and wanton misconduct as a course of
       action showing actual intent or reckless disregard for the safety of others. Klatt v.
       Commonwealth Edison Co., 33 Ill. 2d 481, 488 (1965). Whether particular conduct can be
       characterized as willful and wanton depends on each case’s facts and ordinarily presents a
       question of fact for the jury to determine. Stehlik v. Village of Orland Park, 2012 IL App (1st)
       091278, ¶ 34. But the trial court may grant a motion for directed verdict where all of the
       evidence, viewed in the light most favorable to the nonmoving party, so overwhelmingly
       favors the movant that no contrary verdict could stand. Pedrick v. Peoria & Eastern R.R. Co.,
37 Ill. 2d at 510.
¶ 36       Express Cab concedes that liability may arise from entrusting a vehicle to someone whose
       incompetency, inexperience, or recklessness is known or should have been known by the
       owner or entrustor of the vehicle. Lockett v. Bi-State Transit Authority, 94 Ill. 2d 66, 74 (1983);
       Giers v. Anten, 68 Ill. App. 3d 535, 538 (1978). But Express Cab contends Illinois courts have
       held that a cab company cannot be deemed reckless so long as the company determined that a
       prospective driver had a valid Illinois driver’s license and a chauffer’s license before entrusting
       the driver with a cab.
¶ 37       For support, Express Cab relies on two cases, Richards v. Checker Taxi Co., 168 Ill. App.
3d 154 (1988), and Ledesma v. Cannonball, Inc., 182 Ill. App. 3d 718 (1989). In Richards, the
       plaintiff, who was injured while a passenger in a Checker taxi, obtained a jury verdict against
       Checker for negligence and willful and wanton entrustment. Richards argued that Checker’s
       failure to review an abstract of its employee’s driving record from the Illinois Secretary of
       State’s office sufficed to support the jury’s verdict of willful and wanton entrustment.
       Richards, 168 Ill. App. 3d at 156. The appellate court disagreed, finding no authority required
       Checker to obtain a copy of the driver’s record before entrusting him with a cab and noting that
       the only requirements, taking into account certain statutory obligations, were that the driver,
       because he was a taxi driver, have a valid chauffeur’s license and, because the vehicle was
       leased to the driver, a valid driver’s license. Id. at 157. The evidence showed that the driver met
       both requirements. But, the court stated that in addition to requiring proper licensing, Checker
       had a practice of contacting a prospective taxicab driver’s previous employer to obtain
       information on his or her driving record and employment performance. Id. The court also

                                                    -7-
       pointed to evidence showing that in the two years the driver worked for Checker before the
       accident, he had no major traffic violations. Id. The court concluded “[b]ased on the record
       before us, we find no evidence to demonstrate that Checker’s conduct was wilful and wanton
       in entrusting [the driver] with a taxicab. Id.
¶ 38       In Ledesma, a bicyclist who was struck by a messenger driver sued the driver’s employer,
       Cannonball, Inc., alleging in part that the company willfully and wantonly entrusted a vehicle
       to the driver. The evidence showed that the driver filled out a job application stating that he had
       a valid Illinois driver’s license and insurance for his vehicle. Ledesma, 182 Ill. App. 3d at
       721-22. The driver acknowledged his license had previously been revoked and in response to
       another question concerning whether he had had any traffic violations in the past year, the
       driver wrote “ ‘Yes *** License revoked for accident. Traffic ticket for speeding.’ ” Id. at 722.
       After completing the application, the driver was interviewed by a personnel assistant, who
       stated in her deposition that the driver’s prior license revocation was not determinative in the
       decision to hire, and that Cannonball considered other factors, including knowledge of the
       Chicago area, communication skills, physical appearance, and driving record. Id. She also said
       at that time when the applicant had a valid driver’s license, the company had no policy to
       investigate a potential employee’s prior driving record beyond the information in the
       application. Id.
¶ 39       Cannonball filed a motion for summary judgment on the willful and wanton entrustment
       count, which the trial court granted, and the appellate court affirmed. The appellate court found
       “there was no authority to require Checker to obtain a copy of the driver’s record before
       entrusting the vehicle to him, and noted that the only requirements, taking into account certain
       statutory obligations, were that the driver, because he was a taxi driver, have a valid
       chauffeur’s license and, because the vehicle was leased to the driver, that he have a valid
       driver’s license.” Id. at 729 (citing Richards, 168 Ill. App. 3d at 157). The court also stated
       “[s]imilarly, the plaintiff here presents no authority which would suggest that Cannonball was
       required to investigate [the driver’s] past driving record. Like the evidence presented in
       Richards, the evidence here showed that Cannonball checked to make sure that [the driver] had
       a valid Illinois driver’s license and that he was insured before hiring him and entrusting him
       with the vehicle. Moreover, we note that, similar to the evidence in Richards, the evidence here
       showed that while [the driver] was in Cannonball’s employ, he had no major traffic
       violations.” Id. at 729-30.
¶ 40       Express Cab argues that Richards and Ledesma recognize that a prior driving record is
       irrelevant so long as the prospective driver has a valid driver’s license and a chauffer’s license.
       Defendants assert that because the parties do not dispute Leal had a valid Illinois driver’s
       license and Express Cab believed Leal had a valid Cicero chauffer’s license, Express Cab met
       that standard and cannot be deemed to have acted willfully and wantonly in entrusting Leal
       with a cab. Express Cab also asserts that Leal’s possession of an Illinois driver’s license
       necessarily means that the Illinois Secretary of State determined that, regardless of violations
       in other states, his driving record was good enough to warrant driving privileges in Illinois.
       And that Cicero, by ordinance, required that applicants for a chauffer’s license complete a
       written test and a driving test, not be addicted to alcohol or drugs, and not have a disqualifying
       criminal record. Defendants assert that Baumrucker did not present evidence showing Leal
       failed to meet the requirements of the Cicero ordinance.



                                                    -8-
¶ 41       Express Cab maintains that rather than follow the standard set forth in Richards and
       Ledesma, the trial court permitted Sievers to present a different “minimum” standard to the
       jury requiring a cab company to perform an independent investigation before entrusting a
       vehicle to a prospective driver. And this standard was based solely on Sievers’s opinion rather
       than a community standard and or existing law. We disagree.
¶ 42       First, as to Sievers, Express Cab does not provide a persuasive argument for excluding his
       testimony. He testified based on his knowledge of industry standards, that commercial
       transportation companies, including those who lease cabs, have an independent duty to vet
       commercial drivers. Express Cab had the opportunity to cross-examine Sievers on that
       opinion. Further, Express Cab could have presented its own expert to rebut Sievers but did not
       do so.
¶ 43       Turning to Richards and Ledesma, neither case sets forth a bright line rule that a driver’s
       license and chauffer’s license alone are sufficient to insulate a cab company from liability for
       willful and wanton entrustment. In Richards, the court concluded that the absence of a driver’s
       abstract from the Illinois Secretary of State did not render the employer’s vetting process
       deficient. But, the court looked at factors in addition to the employee’s possession of a driver’s
       license and a chauffer’s license in determining that the plaintiff had no claim for willful and
       wanton entrustment. In addition to requiring the proper licenses, Checker maintained a
       practice of contacting prospective taxicab driver’s previous employer to obtain information on
       his or her driving record and employment performance with that company. The court also
       noted that the driver “had been leasing a taxicab from Checker for over two years” and
       “incurred no major driving violations” and that based “on the record before us, we find no
       evidence to demonstrate that Checker’s conduct was wilful and wanton in entrusting [the
       driver] with a taxicab.” Richards, 168 Ill. App. 3d at 157.
¶ 44       Similarly, in Ledesma, the court looked beyond licensing in determining whether
       Cannonball was willful and wanton in vetting a prospective driver before entrusting him with a
       vehicle. The court noted that the driver completed a job application, which included questions
       about his driving record, whether his license had ever been revoked or suspended, and whether
       he had any driving violations in the past year. Ledesma, 182 Ill. App. 3d at 721-22. Cannonball
       also interviewed the driver and explained the factors that influence hiring decision, including
       knowledge of the Chicago area, communication skills, physical appearance, and driving
       record. Id. at 722.
¶ 45       As noted, whether particular conduct can be characterized as willful and wanton depends
       on the facts of the case. Stehlik v. Village of Orland Park, 2012 IL App (1st) 091278, ¶ 34. As
       the Richards court stated, “the determination of whether an individual would be a competent
       and safe taxicab driver is subjective rather than objective.” Richards, 168 Ill. App. 3d at 157.
       Although proper licensing is required, it is not the lone factor when deciding whether a cab
       company was willful and wanton in entrusting a driver with a cab. And, we cannot say that
       when viewed in the light most favorable to Baumrucker, even absent the testimony of Sievers,
       the evidence so overwhelmingly favors Express Cab that the jury’s verdict should be reversed.
       First, Express Cab required prospective drivers to complete an application, but Leal’s was
       incomplete and devoid of crucial information, including his Illinois driver’s license number,
       social security number, and past job experience. Indeed, the application also has a space for
       marking whether the application was acceptable or not, and that space was blank. Thus, unlike


                                                   -9-
       Richards and Ledesma, where the defendants had certain practices and procedures when hiring
       a driver and adhered to them, Express Cab failed to follow its own vetting standards.
¶ 46        Batryn testified that a driver’s driving record was the most important document in
       analyzing a driver’s fitness, but Express Cab considered only the five month driving record he
       accrued after getting his Illinois driver’s license. Leal’s employment application listed his
       address as “ABQ, NM,” which would indicate he had a driving record in New Mexico, but
       Express Cab did not ask for his driving record from that state. Batryn acknowledged that if he
       had known about Leal’s prior driving record, which included a DUI and a speeding ticket, he
       probably would not have entrusted the cab to him.
¶ 47        Batryn also acknowledged that Leal had never driven a cab before, but Express Cab did not
       provide him training, a safety manual, or company policies and procedures. Unlike the drivers
       in Richards and Ledesma, Leal did not have experience that would lead Express Cab to believe
       he could be entrusted with a cab.
¶ 48        Even if we agreed that Express Cab only was required to determine whether Leal had a
       valid driver’s license and chauffer’s license, the validity of the chauffer’s license was a
       question of fact and based on the evidence it would be reasonable for the jury to determine that
       Leal did not possess a valid chauffer’s license. The trial court stated that Baumrucker could
       challenge the validity of the license, and considering the facts in the light most favorable to her,
       the jury could have concluded that Leal did not have a valid chauffer’s license.
¶ 49        As noted, Express Cab violated Illinois Supreme Court Rule 213 (eff. Jan. 1, 2007) by
       failing to produce a copy of Leal’s purported chauffer’s license, despite Baumrucker’s
       repeated requests. Defendants turned over a purported license a mere three weeks before trial.
       The trial court permitted Baumrucker to challenge the license’s authenticity, and her attorney
       pointed out that the license, which was a photocopy of poor quality, did not have Leal’s name
       or other identifying information or a date of issue. The license was not self-authenticating
       because it did not have Cicero’s seal or a certification under seal that the town president and
       clerk who signed the license had official capacity to sign and that their signatures were
       genuine. See Ill. R. Evid. 902(2) (eff. Jan. 1, 2011). Moreover, defendants did not present any
       witness to authenticate the license. See Ill. R. Evid. 901(b)(1) (eff. Jan. 1, 2011) (“Testimony
       that a matter is what it is claimed to be” satisfies the authentication requirement.). For instance,
       an official from Cicero did not testify as to its authenticity, and Leal, himself, was not present
       to testify as to how he obtained the license. Batryn could only testify that the purported license
       looked like other Cicero chauffer’s licenses and the photo looked like Leal. But, based on the
       poor quality of the document and the lack of testimony authenticating, the jury could have
       reasonably concluded Leal did not have a chauffer’s license.
¶ 50        Defendants also assert that Leal’s driving record, which included a 15-year-old DUI
       conviction and a speeding ticket were insufficient to support a willful and wanton entrustment
       verdict. But, as noted, in making that assessment the jury was permitted to consider all of the
       facts presented. The jury did not view Leal’s driving record in isolation; they considered other
       factors, including his inexperience driving a cab and lack of training, both of which were
       known by Express Cab when they entrusted him with a cab. Viewing the evidence in the light
       most favorable to Baumrucker, we cannot say that the evidence so overwhelmingly favors
       defendants that the verdict cannot stand. Thus, the trial court properly denied the motions for a
       directed verdict and a judgment n.o.v.


                                                    - 10 -
¶ 51                                          Evidentiary Errors
¶ 52        Next, defendants assert that the trial court made numerous evidentiary errors that deprived
       them of a fair trial—(i) admission of Sievers’s expert’s testimony and (ii) Leal’s 2001 DUI
       conviction and 2010 speeding ticket. The admission of evidence is within the sound discretion
       of the trial court, and we will not reverse the trial court’s ruling unless that discretion was
       abused. Gill v. Foster, 157 Ill. 2d 304, 312-13 (1993).
¶ 53        Defendants contend the trial court erred in permitting Sievers to testify as to his opinion on
       the “minimum” standard for vetting a commercial driver because it was his personal opinion,
       based on conjecture and speculation, rather than a community standard. Preliminarily, we
       address Baumrucker’s argument that defendants waived their right to raise this issue by failing
       to object to Sievers’s testimony at trial. Baumrucker acknowledges that defendants objected to
       the testimony in a pretrial motion in limine and asserts that to preserve the issue for appeal,
       they also needed to object when the testimony was offered.
¶ 54        A court’s evidentiary rulings are not reviewable on appeal unless properly preserved.
       Thornton v. Garcini, 237 Ill. 2d 100, 106 (2009). When the court makes its rulings before trial
       in response to the parties’ motions in limine, the rulings are interlocutory and remain subject to
       reconsideration throughout trial. Cetera v. DiFilippo, 404 Ill. App. 3d 20, 40 (2010). So denial
       of the complaining party’s pretrial motion to exclude evidence is not sufficient to preserve the
       issue for appeal. Simmons v. Garces, 198 Ill. 2d 541, 569 (2002); Cetera, 404 Ill. App. 3d at 40.
       The complaining party also must make a contemporaneous objection at trial when the evidence
       is introduced to allow the trial court the opportunity to revisit its earlier ruling. Simmons, 198
Ill. 2d at 569. Failure to object at trial results in forfeiture of the issue on appeal. Id. Express
       Cab acknowledges it did not make a continuing objection to Sievers’s testimony but asserts
       that we should review it as plain error.
¶ 55        A reviewing court may consider a forfeiture under the plain-error doctrine in civil cases.
       Wilbourn v. Cavalenes, 398 Ill. App. 3d 837, 855-56 (2010) (citing Palanti v. Dillon
       Enterprises, Ltd., 303 Ill. App. 3d 58, 66 (1999)). Although the plain-error doctrine finds much
       greater application in criminal cases, in limited circumstances it may be applied in civil cases.
       Arient v. Shaik, 2015 IL App (1st) 133969, ¶ 37; Wilbourn, 398 Ill. App. 3d at 856 (citing
       Gillespie v. Chrysler Motors Corp., 135 Ill. 2d 363, 375 (1990)). The cases that have applied it
       have restricted the plain-error doctrine to situations where the act complained of was a
       prejudicial error so egregious that it deprived the complaining party of a fair trial and
       substantially impaired the integrity of the judicial process. Arient, 2015 IL App (1st) 133969,
       ¶ 37; Wilbourn, 398 Ill. App. 3d at 856; Matthews v. Avalon Petroleum Co., 375 Ill. App. 3d 1,
       8 (2007); In re Marriage of Saheb, 377 Ill. App. 3d 615, 627 (2007). This court has observed
       that applying the plain-error doctrine to civil cases should be “exceedingly rare.” Arient, 2015
IL App (1st) 133969, ¶ 37 (citing Wilbourn, 398 Ill. App. 3d at 856, citing Palanti, 303 Ill.
       App. 3d at 66). The question, then, is whether the case before us is the “exceedingly rare” civil
       case that requires applying the plain-error doctrine. Id.
¶ 56        Defendants complain that Sievers was improperly “permitted to make up his own legal
       standard” that a taxi company has a nondelegable duty to perform an independent investigation
       and road test on prospective drivers, which is contrary to existing case law as stated in
       Richards and Ledesma. This testimony, they argue, prevented defendants from receiving a fair
       trial and, if allowed, will deteriorate the judicial process. We disagree.


                                                    - 11 -
¶ 57        Generally, a person will be allowed to testify as an expert when his or her experience and
       qualifications provide knowledge that is not common to laypersons and when the testimony
       will aid the trier of fact in reaching its conclusions. Thompson v. Gordon, 221 Ill. 2d 414, 428
       (2006). An expert only needs to have knowledge and experience beyond that of an average
       citizen. Id. at 429. Sievers’s opinion was based on 25 years in the commercial transportation
       industry, 12 years’ experience as a trucking safety consultant, personal experience hiring
       commercial drivers, and the requirements imposed by the city of Chicago. Further, as noted,
       we do not agree with defendants that Richards and Ledesma set forth a bright line rule on
       proper vetting of cab drivers. Sievers’s experience enabled him to provide the jury with his
       opinion about proper vetting procedures, and defendants were not deprived of a fair trial. As
       noted, Express Cab could have presented its own expert to refute Sievers’s testimony
       regarding the proper standard of care. There is no reason to review Sievers’s testimony for
       plain error.
¶ 58        Express Cab objected when Sievers offered his opinion on the ultimate issue as to whether
       Express Cab acted willfully and wantonly by entrusting the cab to Leal. Thus, we will consider
       that question. An expert witness may generally express an opinion as to the ultimate issue.
       Townsend v. Fassbinder, 372 Ill. App. 3d 890, 905 (2007). The test for whether to admit an
       expert’s opinion on the ultimate issue is whether that opinion aids the trier of fact to understand
       the evidence or determine a fact in issue. Id. Sievers’s testimony meets the standard.
¶ 59        In addition, Express Cab contends the trial court erred in admitting Leal’s driving record
       into evidence. Specifically, the trial court should have barred Leal’s 2000 DUI conviction
       under Illinois Rule of Evidence 609(b) (eff. Jan. 1, 2011), which states that evidence of a
       conviction is not admissible if a period of more than 10 years has elapsed since the date of
       conviction or of the release of the witness from confinement, whichever is the later date.
       Express Cab further asserts that even if Rule 609(b) does not apply, the trial court should have
       barred admitting into evidence Leal’s DUI conviction because its probative value was
       outweighed by its danger of unfair prejudice, given that the accident was unrelated to the use of
       alcohol or drugs. Express Cab acknowledges that Leal’s speeding ticket is more recent but
       again asserts that it is unfairly prejudicial as the accident occurred at a slow rate of speed.
¶ 60        Initially, we must point out that Rule 609 does not apply to the facts before us; it expressly
       applies to evidence of convictions admitted for the “purpose of attacking the credibility of a
       witness.” Ill. R. Evid. 609(a) (eff. Jan. 1, 2011). Leal was not a witness and did not even appear
       at trial, so the evidence was not admitted for that purpose. Further, in a reckless entrustment of
       a vehicle cause of action, a driver’s driving record “carrie[s] the potential of prejudicing the
       jury against defendant” but is “highly relevant, if not essential, to plaintiff’s case, and to
       preclude its use was, in practical effect, to abolish plaintiff’s cause of action for wilful and
       wanton misconduct.” Lockett, 94 Ill. 2d at 74. Because Leal’s driving record was relevant to
       the willful and wanton entrustment claim and not barred by Illinois Rule of Evidence 609(b),
       the trial court acted properly in admitting it into evidence.

¶ 61                            Jury Instruction on Punitive Damages
¶ 62      Next, Express Cab argues that the trial court abused its discretion by giving IPI Civil
       (2011) No. 35.01, because Baumrucker failed to present evidence to support a jury verdict that
       Express Cab acted willfully and wantonly. Baumrucker contends that defendants waived this


                                                   - 12 -
       issue by failing to raise it in the trial court. But, defendants did raise it in the posttrial motion
       for a judgment n.o.v. or a new trial.
¶ 63        In general, a trial court has discretion to determine the appropriate jury instructions, and its
       determination will be reversed for an abuse of discretion. In re Timothy H., 301 Ill. App. 3d
1008, 1015 (1998). But a litigant waives the right to object on appeal to instructions or verdict
       forms that were given to a jury, when the party fails to make a specific objection during the
       jury instruction conference or when the form is read to the jury. Marek v. Stepkowski, 241 Ill.
       App. 3d 862, 870 (1992). Additionally, even if the litigant properly objects to an instruction or
       verdict form, the litigant is still required to submit a remedial instruction or verdict form to the
       trial court. See id. Timely objection and submission assists the trial court in correcting the
       problem and prohibits the challenging party from gaining an advantage by obtaining reversal
       based on the party’s own failure to act. Morus v. Kapusta, 339 Ill. App. 3d 483, 489 (2003).
       The record does not indicate that defendants made a specific objection during the jury
       instruction conference or tendered a remedial instruction. And, because we find that
       Baumrucker did present sufficient evidence to establish reckless entrustment, we reject
       defendants’ argument that the trial court abused its discretion in giving the jury the punitive
       damages instruction.

¶ 64                                               Damages
¶ 65        Finally, Express Cab argues that the compensatory and punitive damages were excessive
       and the trial court should have granted its motion for a new trial.
¶ 66        On a motion for a new trial, a trial court will weigh the evidence and set aside the jury’s
       verdict and order a new trial if the verdict is against the manifest weight of the evidence.
       Maple, 151 Ill. 2d at 454. “A verdict is against the manifest weight of the evidence where the
       opposite conclusion is clearly evident or where the findings of the jury are unreasonable,
       arbitrary and not based upon any of the evidence.” (Internal quotation marks omitted.) Id. A
       trial court’s denial of a motion for a new trial will not be reversed absent a clear abuse of
       discretion. Id. at 455. The abuse-of-discretion standard applies because the trial judge had the
       benefit of previous observation of the appearance of the witnesses, their manner in testifying,
       and the circumstances aiding in the determination of credibility. Id. at 456.
¶ 67        The amount of a verdict is generally at the discretion of the jury. Dahan v. UHS of
       Bethesda, Inc., 295 Ill. App. 3d 770, 781 (1998). A question of damages is to be determined by
       the trier of fact, and “a reviewing court will not lightly substitute its opinion for the judgment
       rendered in the trial court.” Richardson v. Chapman, 175 Ill. 2d 98, 113 (1997); Klingelhoets v.
       Charlton-Perrin, 2013 IL App (1st) 112412, ¶ 67. But a court will order a remittitur or, if the
       plaintiff does not consent, a new trial, if a verdict is excessive. Best v. Taylor Machine Works,
       179 Ill. 2d 367, 412-13 (1997). In Richardson, the supreme court indicated that an award may
       be viewed as excessive should it (i) exceed the range of fair and reasonable compensation, (ii)
       be the result of passion or prejudice, or (iii) be so large that it shocks the judicial conscience.
       Richardson, 175 Ill. 2d at 113. Remittitur will not be ordered when an award “ ‘falls within the
       flexible range of conclusions which can reasonably be supported by the facts.’ ” Best, 179 Ill.
2d at 412 (quoting Lee v. Chicago Transit Authority, 152 Ill. 2d 432, 470 (1992)). The opinion
       also states that when reviewing an award of compensatory damages for nonfatal injuries, a
       court may consider, among other things, “the permanency of the plaintiff’s condition, the


                                                    - 13 -
       possibility of future deterioration, the extent of the plaintiff’s medical expenses, and the
       restrictions imposed on the plaintiff by the injuries.” Richardson, 175 Ill. 2d at 114.
¶ 68       Defendants contends that the jury’s award of $50,000 in compensatory damages for future
       surgery was excessive because Baumrucker testified she did not want surgery and her
       physician, Dr. Chmell, said he would not perform it unless she demanded it and that her
       adhesive frozen shoulder was related to diabetes and not the accident.
¶ 69       Taking defendants’ last contention first, Dr. Chmell did not testify that Baumrucker’s
       frozen shoulder was due to her diabetes. Instead, he testified that “the diabetes makes it more
       risky and more common for it to happen. I don’t think the adhesive capsulitis would have
       occurred but for the accident though.”
¶ 70       Similarly, defendants mischaracterize the jury’s award of $50,000 for future medical
       expenses as money for surgery she will never have. True, Baumrucker agrees with defendants
       and her own doctor that her diabetes and Parkinson’s disease do not make her an ideal
       candidate for surgery. But Dr. Chmell testified that the shoulder condition was permanent and
       that Baumrucker, who was 63 years old at trial, would require physical therapy off-and-on for
       the rest of her life if she did not undergo corrective surgery. Baumrucker asked for $87,000 to
       cover physical therapy and all other future medical expenses. The jury awarded her $50,000.
       That is not unreasonable.
¶ 71       As for the remainder of Baumrucker’s compensatory damages, defendants do not object to
       the award of $25,640.81 for medical expenses and $22,100 in lost wages. Baumrucker also
       requested $250,000 for pain and suffering and $250,000 for loss of normal life. The jury
       awarded her $150,000 for each. Those amounts are not unreasonable given the permanency of
       her injury, which will cause pain for the rest of her life and restrict her ability to do basic
       activities like carrying grocery bags, putting dishes away, bathing, yard work, and other
       household chores.
¶ 72       Defendants next assert the punitive damages were excessive and warrant a new hearing
       under the Illinois common law standard or the federal due process standard.
¶ 73       As for the Illinois common law standard, once the court has determined as a matter of law
       that punitive damages can be awarded for a particular cause of action, the jury must decide
       based on the evidence whether the defendant’s conduct was sufficiently willful or wanton to
       warrant the imposition of punitive damages. Cirrincione v. Johnson, 184 Ill. 2d 109, 116
       (1998). The measure of punitive damages to be awarded also presents a question for the jury.
       Kelsay v. Motorola, Inc., 74 Ill. 2d 172, 186 (1978).
¶ 74       In reviewing a jury’s award of punitive damages, relevant circumstances to consider
       include, but are not limited to, the nature and enormity of the wrong, the financial status of the
       defendant, and the potential liability of the defendant. Deal v. Byford, 127 Ill. 2d 192, 204
       (1989). Each case must be assessed in light of the specific facts and circumstances involved,
       and the underlying purpose of a punitive damage award must be satisfied. Id.
¶ 75       “[T]he amount of a punitive damages award will not be reversed unless it is so excessive
       that it must have been a result of passion, partiality, or corruption.” Franz v. Calaco
       Development Corp., 352 Ill. App. 3d 1129, 1139 (2004). Although the purpose of punitive
       damages is to punish and deter wrongful conduct, juries have been charged with their
       determination because they depend so closely on the jury’s fact finding. Id. at 1142. Because a
       jury’s determination of the amount of punitive damages is a predominately factual issue, we


                                                   - 14 -
       will not reverse a jury’s determination as to the amount of punitive damages unless it is against
       the manifest weight of the evidence. Cirrincione, 184 Ill. 2d at 116; Franz, 352 Ill. App. 3d at
       1145.
¶ 76       Defendants also claim that the jury’s award of $500,000 in punitive damages was so
       excessive that it violated their constitutional right to due process. This analysis differs
       significantly from the Illinois common law analysis. The due process clause of the fourteenth
       amendment prohibits grossly excessive or arbitrary punishments on a tortfeasor because they
       serve no legitimate purpose and constitute an arbitrary deprivation of property. State Farm
       Mutual Automobile Insurance Co. v. Campbell, 538 U.S. 408, 417 (2003). Punitive damage
       awards generally serve the same purposes of punishment and deterrence as criminal penalties;
       however, they are not subject to the protections applicable to a criminal proceeding. Id.
       Instead, they are “imprecise[ly]” determined by juries with wide discretion to choose amounts.
       Id. Further, the United States Supreme Court has expressed “concern” that juries may be
       basing their awards on “ ‘biases against big businesses, particularly those without strong local
       presences.’ [Citation.]” Id.
¶ 77       Accordingly, the United States Supreme Court developed three guideposts to determine
       whether an award of punitive damages by a jury comports with due process: (i) the degree of
       reprehensibility of the conduct, (ii) the disparity between the harm or potential harm suffered
       by the plaintiff and the amount of punitive damages awarded, and (iii) the difference between
       the punitive damages awarded and the civil penalties authorized or imposed in comparable
       cases. BMW of North America, Inc. v. Gore, 517 U.S. 559, 575 (1996). We apply de novo
       standard of review to those factors to ensure the punitive damages award is based on the
       “ ‘application of law, rather than a decisionmaker’s caprice.’ ” Cooper Industries Inc. v.
       Leatherman Tool Group, Inc., 532 U.S. 424, 436 (2001) (quoting Gore, 517 U.S. at 587
       (Breyer, J., concurring, joined by O’Connor and Souter, JJ.)).
¶ 78       The Supreme Court considers the first factor, the degree of reprehensibility of the
       defendant’s conduct, to be the most important. Gore, 517 U.S. at 575. In evaluating the
       reprehensibility of the defendant’s conduct, the Court has instructed us to consider whether (i)
       the harm caused was physical as opposed to economic; (ii) the tortious conduct evinced an
       indifference to or a reckless disregard of the health or safety of others; (iii) the target of the
       conduct had financial vulnerability; (iv) the conduct involved repeated actions or was an
       isolated incident; and (v) the harm was the result of intentional malice, trickery, or deceit, or
       mere accident. Campbell, 538 U.S. at 419. The existence of only one of these factors weighing
       in the plaintiff’s favor may not be sufficient to sustain a punitive damage award, and the
       existence of none of these factors in the plaintiff’s favor would render the award suspect. Id.
¶ 79       Defendants argue that, under the common law and due process standards, the punitive
       damages award should be overturned because the only factor favoring Baumrucker is that she
       sustained a physical injury. They assert that the actual accident was a slow speed collision that
       occurred because of Leal’s inadvertence and that Baumrucker failed to prove that Express Cab
       acted maliciously or with deliberate indifference to her safety by leasing the cab to Leal
       because Express Cab did all that was required by the Cicero ordinance.
¶ 80       We disagree and find that the jury’s punitive damages award was not excessive or against
       the manifest weight of the evidence and did not violate defendants’ due process rights.
       Analyzing the due process factors first, we note that no comparable Illinois law imposes a civil
       penalty, like a fine, for willful and wanton entrustment. Thus, we need not consider this factor.

                                                   - 15 -
       Next, in examining the reprehensibility of defendants’ conduct, the evidence showed that as far
       as Express Cab knew, Leal only had been licensed to operate a motor vehicle for five months
       because it did not bother to investigate anything beyond his recently issued Illinois license. As
       Batryn admitted, had he known of Leal’s driving record beyond those five months, he probably
       would not have hired him. Instead, Express Cab remained willfully ignorant and put a cab
       driver on the road with little investigation into whether he could endanger the public. Further,
       according to Batryn, Express Cab knew Leal had never driven a cab but failed to ensure that he
       was properly trained to reduce the likelihood that he would harm pedestrians and other drivers.
       And Express Cab did not change their vetting procedures after the accident to ensure that
       potentially dangerous, untested, and untrained drivers would not be driving their cabs.
¶ 81       As for the disparity between the actual harm and the punitive damages award, defendants
       argue the $500,000 punitive damages award should be reversed because it bears no
       relationship to the actual damages suffered—$25,640.81 in medical expenses. First, we note
       that under the Illinois common law analysis, the amount of punitive damages imposed on a
       defendant does not have to bear any particular proportion to the size of the plaintiff’s
       compensatory recovery. Deal, 127 Ill. 2d at 204. Further, the jury awarded Baumrucker a total
       of $397,740.81 in compensatory damages, which included the $25,640.81 in medical
       expenses. Thus, the punitive damages were about 26% greater than the compensatory damages
       and not as defendants contend, 20 times greater than the compensatory damages award. And
       the evidence does not show the punitive damages award was so excessive that it must have
       been a result of passion, partiality, or corruption. Thus, we will not reverse and remand for a
       new damages hearing.

¶ 82      Affirmed.




                                                  - 16 -